
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2816
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To provide for the appointment of the Chief
		  Human Capital Officer of the Department of Homeland Security by the Secretary
		  of Homeland Security.
	
	
		1.Appointment of the Chief Human Capital
			 Officer by the Secretary of Homeland SecuritySection 103(d) of the Homeland Security Act
			 of 2002 (6 U.S.C. 113(d)) is amended—
			(1)by striking paragraph (3); and
			(2)redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
